Citation Nr: 1119010	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-37 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis prior to May 4, 2005. 

2.  Entitlement to an evaluation in excess of 30 percent for left knee arthritis, status post arthroscopy, from October 1, 2005, to February 20, 2010 (excluding periods of a temporary total rating). 

3.  Entitlement to an evaluation in excess of 60 percent for total left knee replacement, previously rated as left knee arthritis, status post arthroscopic surgery, since February 20, 2010.

4.  Entitlement to a compensable evaluation for right knee arthritis.  


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1978, from May 1979 to September 1980, and from January 2002 to November 2003.  He also had training in the Army Reserve.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2004 rating decision of the VA Regional Office (RO) in Newark, New Jersey.  

The Veteran was afforded a hearing in January 2008 before the undersigned Veterans Law Judge sitting at Newark, New Jersey.  The transcript is of record.  These issues were remanded by the Board in March 2008.

In April 2011 correspondence received by the Board, the Veteran claims entitlement to service connection for left hip disorder, bilateral carpel tunnel syndrome, traumatic brain injury, chronic obstructive pulmonary disease and a total rating based on unemployability due to service-connected disability (TDIU).  The TDIU is part of an initial rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  All of these matters are referred to the RO for appropriate consideration.

Following review of the record, the claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Review of the record indicates that the appellant has received regular and continuing treatment for postoperative left knee symptomatology at the East Orange, New Jersey, VA Medical Center but there are no medical records from that facility associated with the claims file since September 2008.

Further, he underwent VA examinations in December 2008 and January 2009 where references were made to a recent knee replacement.  A February 2010 VA examination noted that he had undergone left patellofemoral arthroplasty in December 2008.  It is unclear whether he had the procedure at a VA facility or through a private physician.    

Additionally, in an April 2011 letter, he indicated that he had had additional left knee surgery in January 2011.  He stated that he had recently been evaluated at VA for imbalance related to left knee and hip disability, and that the left knee disorder was causing the right to deteriorate.  He also related that he was collecting Social Security disability benefits for service-related injuries, and was unemployable as a result.  

The record thus indicates that there are outstanding VA medical records that may contain information relevant to the claims and they must be secured.  Therefore, VA records dating from October 2008 to the present should be retrieved.  The record indicates that the December 2008 knee replacement may have been performed by a private physician.  It is also unknown who performed the January 2011 left knee operation.  

As such, the appellant should be contacted for this information and the surgical reports should be secured with proper authorization.  Additionally, because any decision granting Social Security disability benefits may be relevant to the claims, efforts to obtain those records should be made on remand. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).

Finally, the record reflects that when the case was remanded in March 2008, it was requested that the Veteran's right and left knee disabilities be evaluated.  The Board observes, however, that on VA joints examination in February 2010, only the left knee was examined.  Further development is warranted as an action requested in the March 2008 Board remand has not been performed.  

It is well established that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant to ascertain who performed left knee operations in December 2008 and January 2011 and request authorization to retrieve such records.  

2.  Request Social Security disability records and the clinical data relied upon for the award.

3.  Obtain VA clinical records dating from October 2008 to the present from VA East Orange, New Jersey, VAMC and associate them with the claims folder.

4.  Schedule the Veteran for an examination to evaluate the severity of the right and left knee disabilities.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disabilities, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.

5.  Take any further development deemed appropriate and re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



